13-4526-ag (L), 13-4527-ag (CON)
     Prosser v. Comm’r




1                                       In the
2                United States Court of Appeals
3                             For the Second Circuit
 4
 5
 6                               August Term, 2014
 7                      Nos. 13‐4526‐ag (L), 13‐4527‐ag (CON)
 8
 9         ROBERT L. PROSSER, III, MARY C. PROSSER, MCGEHEE FAMILY 
10                                 CLINIC, P.A.,
11                           Petitioners‐Appellants,
12
13                                         v.
14
15                       COMMISSIONER OF INTERNAL REVENUE,
16                              Respondent‐Appellee.
17
18
19    Appeals from the United States Tax Court, Nos. 15646‐08, 15647‐08.
20
21
22                              ARGUED: OCTOBER 8, 2014
23                              DECIDED: FEBRUARY 4, 2015
24
25
26               Before: JACOBS, SACK, and DRONEY, Circuit Judges.
27
28
29
30          Appeal from orders of the United States Tax Court upholding
31   accuracy‐related  penalties  against  Petitioners  under  §  6662A  of  the
32   Internal  Revenue  Code  for  understatements  attributable  to  their
33   involvement in the Benistar 419 Plan and Trust.  The Tax Court held
34   that  the  Benistar  Plan  was  substantially  similar  to  the  listed  tax‐
35   avoidance  transaction  described  by  the  Internal  Revenue  Service  in
 1   Notice 95‐34.  The Tax Court also held that Petitioners had adequate
 2   notice of the penalties under § 6662A and that the increased penalty
 3   rate under § 6662A(c) applied.  We AFFIRM.
 4
 5
 6                             JOHN  T.  MORIN  (Ira  B.  Stechel,  on  the
 7                             brief), Wormser, Kiely, Galef & Jacobs
 8                             LLP,  New  York,  NY,  for  Petitioners‐
 9                             Appellants.
10
11                             RANDOLPH  L.  HUTTER  (Tamara  W.
12                             Ashford,  Acting  Assistant  Attorney
13                             General;  Thomas  J.  Clark,  on  the
14                             brief),  Tax  Division,  Department  of
15                             Justice,  Washington,  D.C.,  for
16                             Respondent‐Appellee.
17
18
19   DRONEY, Circuit Judge:
20
21         Robert  and  Mary  Prosser  (“the  Prossers”)  and  the  McGehee

22   Family  Clinic  (“the  Clinic,”  and  collectively  “Petitioners”)  filed

23   petitions  for  redetermination  in  the  United  States  Tax  Court

24   challenging  the  Commissioner  of  Internal  Revenue’s

25   (“Commissioner”)  determination  of  tax  deficiencies  and  assessment

26   of  penalties  against  them  under  §  6662A  of  the  Internal  Revenue




                                         2
 1   Code,  26  U.S.C.  §  1  et  seq.  (“I.R.C.”).    The  Commissioner  had

 2   determined  that  Petitioners  were  deficient  based  on  a  contribution

3    by  the  Clinic  to  a  multiple‐employer  welfare  benefit  plan,  the

4    Benistar  419  Plan  and  Trust  (“the  Benistar  Plan”  or  “the  Plan”),

 5   which  the  Commissioner  concluded  was  not  an  “ordinary  and

 6   necessary”  business  expense  within  the  meaning  of  I.R.C.  §  162(a). 

 7   The  Commissioner  also  determined  that  the  Benistar  Plan  was

 8   “substantially  similar”  to  the  listed  tax‐avoidance  transaction

 9   described by the Internal Revenue Service (“IRS”) in I.R.S. Notice 95‐

10   34,  1995‐1  C.B.  309  (“Notice  95‐34”).1    Because  the  Prossers  had  an

11   understatement of income on their joint personal return attributable

12   to  the  Clinic’s  contribution  to  the  Benistar  Plan,  the  Commissioner

13   assessed  an  accuracy‐related  penalty  against  them  under  I.R.C.


     1



      Notice 95‐34 is one of thirty‐four currently recognized tax‐avoidance transactions
     identified  by  the  IRS  in  formal  guidance  pursuant  to  I.R.C.  §  6707A(c)(2).    See
     Recognized  Abusive  and  Listed  Transactions,  IRS,
     http://www.irs.gov/Businesses/Corporations/Listed‐Transactions‐‐‐LB&I‐Tier‐I‐
     Issues (last visited February 3, 2015).



                                                  3
 1   § 6662A, as well as an increased accuracy‐related penalty against the

 2   Clinic.

 3          Petitioners  and  other  participants  in  the  Benistar  Plan  who

 4   had  been  assessed  similar  deficiencies  by  the  Commissioner  agreed

 5   to be bound by the final resolution of a petition for redetermination

 6   in  Curcio  v.  Commissioner,  99  T.C.M.  (CCH)  1478,  2010  WL  2134321

 7   (2010).    In  Curcio  v.  Commissioner,  689  F.3d  217  (2d  Cir.  2012),  this

 8   Court affirmed the Tax Court’s decision that employer contributions

 9   to  the  Benistar  Plan  were  not  “ordinary  and  necessary”  business

10   expenses within the meaning of the I.R.C.  Id. at 225.  As a result, the

11   Tax  Court  in  these  proceedings  upheld  the  Commissioner’s

12   determination  of  tax  deficiencies  against  Petitioners  based  on  the

13   Clinic’s  contribution  to  the  Benistar  Plan.    The  only  issue  in  this

14   consolidated  appeal2  is  whether  the  Tax  Court  was  justified  in

15   upholding  the  Commissioner’s  imposition  of  additional  accuracy‐

     2
       The Prossers and the Clinic filed separate Tax Court petitions, which were
     consolidated before the Tax Court.  Separate notices of appeal were subsequently
     filed.



                                            4
 1   related  penalties  under  I.R.C.  §  6662A,  an  issue  not  resolved  in  the

 2   Curcio proceedings.

 3          For the reasons set forth below, we hold that the Benistar Plan

 4   is  substantially  similar  to  the  listed  tax‐avoidance  transaction

 5   identified  by  the  IRS  in  Notice  95‐34.    We  therefore  uphold  the

 6   Commissioner’s assessment of accuracy‐related penalties against the

 7   Prossers  and  the  Clinic  under  I.R.C.  §  6662A.    We  also  hold  that

 8   Petitioners had adequate notice of the potential for penalties under 

9    § 6662A and that the increased penalty rate under § 6662A(c) applies

10   to  the  Clinic.    Accordingly,  we  AFFIRM  the  decisions  of  the  Tax

11   Court.




                                           5
 1                                BACKGROUND

 2         I.     The Benistar Plan

 3         Petitioners  and  the  Commissioner  “stipulated  into  the  record

 4   in this case [Curcio’s] evidence and trial testimony.”  McGehee Family

 5   Clinic, P.A., v. Comm’r, 100 T.C.M. (CCH) 227, 2010 WL 3583386, at *1

 6   (2010).  We therefore rely on Curcio’s factual findings concerning the

 7   Benistar Plan.

 8         The Benistar Plan was established in 1997 and was designed to

 9   be  a  multiple‐employer  welfare  benefit  plan  under  I.R.C.

10   § 419A(f)(6).  Its stated purpose was to  allow  employers to provide

11   “death  benefits  funded  by  individual  life  insurance  policies  for  a

12   select  group  of  individuals  chosen  by  the  Employer.”    Curcio,  689

13   F.3d at 220 (quoting the Benistar Plan brochure).  While I.R.C. § 419

14   generally imposes limits on the amount an employer can deduct for

15   contributions  to  a  welfare  benefit  fund,  the  Benistar  Plan  was

16   intended  to  fall  within  §  419A(f)(6)’s  exemption  from  deduction




                                         6
 1   limits for contributions made to “any welfare benefit fund which is

 2   part of a 10‐or‐more employer plan.”  I.R.C. § 419A(f)(6)(A).

 3          Employers that were enrolled in the Benistar Plan contributed

 4   to  a  trust  account  operated  by  the  Plan  that  was  used  to  pay

 5   premiums  on  life  insurance  policies  for  certain  employees,  which

6    included “one or more key Executives on a selective basis.”  Curcio,

7    2010  WL  2134321,  at  *2,  *5.    However,  the  individual  employee

8    participants  selected  the  insurance  policies.    Employers  could  also

9    contribute  additional  amounts  above  the  amount  the  Benistar  Plan

10   required  to  keep  the  underlying  insurance  policy  active.    Id.  at  *5. 

11   These  additional  contributions  “remain[ed]  in  the  trust  account,”

12   were  “not  used  to  make  additional  payments  on  the  underlying

13   insurance  policy,”  and  would  have  substantial  cash  value  based  on

14   the  portion  of  the  contributions  not  necessary  for  coverage.    Id. 

15   Claiming  that  the  Plan  fell  within  §  419A(f)(6)’s  exemption  from

16   deduction  limits,  the  promoters  of  the  Benistar  Plan  informed




                                            7
 1   participating  employers  that  tax  deductions  for  these  contributions,

 2   which  the  plan  separately  recorded  for  each  employer,  were

 3   “[v]irtually [u]nlimited.”  Id.

 4          Employers  could  terminate  their  participation  in  the  Benistar

 5   Plan at any time.  Id. at *6.  From mid‐2002 to mid‐2005, the Benistar

 6   Plan  distributed  the  underlying  policies  of  terminated  accounts  to

 7   the insured employees for ten percent of the cash surrender value of

 8   the  policy.    Id.    Beginning  in  mid‐2005,  the  Benistar  Plan  began  to

 9   charge  covered  employees  the  entire  fair  market  value  of  their

10   underlying  policy  when  the  employer  terminated  participation.    Id.

11   at  *7.    However,  the  Benistar  Plan  did  not  require  this  payment

12   immediately,  but  rather  allowed  the  insured  employee  to  borrow

13   from  the  trust  the  cost  of  the  purchase,  providing  as  collateral  the

14   insurance  policy  itself.    Id.    In  lieu  of  charging  interest  on  the  loan,

15   the Benistar Plan charged an insured employee ten percent of the 

16   net surrender value of the policy, which had to be prepaid at the 




                                              8
 1   time the insured employee requested to withdraw the underlying 

 2   policy.  Id.

 3          To  summarize,  the  Benistar  Plan  allowed  employers  to  make

 4   tax‐free  contributions  for  life  insurance  policies  for  certain  “key”

 5   employees,  and  allowed  additional  contributions—also  tax‐

 6   free—above what was required to cover the potential death benefits

 7   of  the  policies.    Those  employees  could  then  “retrieve  the  value  in

 8   those  policies  with  minimal  expense”  after  participation  in  the

 9   Benistar Plan was terminated.  Id. at *20.

10          In Curcio, the Tax Court held that contributions to the Benistar

11   Plan  by  certain  other  businesses—a  construction  company,  a

12   mortgage  broker,  and  automobile  dealerships—were  not  “ordinary

13   and necessary” business expenses eligible for deduction under I.R.C.

14   §  162(a).    Id.    The  Tax  Court  explained  that  taxpayers  “used  [the]

15   Benistar  Plan  to  funnel  pretax  business  profits  into  cash‐laden  life

16   insurance  policies  over  which  they  retained  effective  control.    As  a




                                           9
1    result, contributions to [the] Benistar Plan are more properly viewed

 2   as  constructive  dividends  to  petitioners  and  are  not  ordinary  and

 3   necessary business expenses under [§] 162(a).”  Id. at *13.  According

 4   to  the  Tax  Court,  the  Benistar  Plan  was  “a  thinly  disguised  vehicle

 5   for unlimited tax‐deductible investments.”  Id. at *20.

 6          This  Court  affirmed  the  Tax  Court’s  decision  in  Curcio,

 7   explaining  that  “contributions  [to  the  Benistar  Plan]  were  made

8    solely  for  the  personal  benefit  of  petitioners,”  and  “were  a

9    mechanism by which petitioners could divert company  profits, tax‐

10   free, to themselves, under the guise of cash‐laden insurance policies

11   that  were  purportedly  for  the  benefit  of  the  businesses,  but  were

12   actually for petitioners’ personal gain.” Curcio, 689 F.3d at 226. As a

13   result,  we  held  that  the  Tax  Court  was  correct  in  concluding  that

14   contributions  to  the  Benistar  Plan  were  not  deductible  by  those

15   businesses,  and  that  the  employees  in  whose  name  these

16   contributions  were  made  should  have  listed  the  contributions  as




                                          10
1    personal income.  Id.  Penalties under I.R.C. § 6662A, however, were

 2   not at issue in Curcio because § 6662A penalties only applied to tax

 3   returns  filed  after  October  22,  2004,  see  American  Jobs  Creation  Act

4    of 2004, Pub. L. No. 108‐357, § 812(f), 118 Stat. 1418, 1580, and Curcio

5    involved improper deductions in returns filed prior to October 2004,

6    see Curcio, 689 F.3d at 220‐22.3

7           II.     Accuracy‐Related  Penalties  Against  Petitioners  Under
8                   I.R.C. § 6662A

9                   A.  Factual Background4

10          Dr. Robert Prosser, a family medicine physician, was the sole

11   owner  and  an  employee  of  the  McGehee  Family  Clinic,  a  C




     3
       In Curcio, we upheld penalties against the petitioners under I.R.C. § 6662(b)(1)‐
     (2), but those provisions require a determination of negligence.  See Curcio, 689
     F.3d at 229.  Section 6662A, however, was enacted in 2004 and imposes penalties
     on tax‐avoidance arrangements similar to “listed transaction[s]” as described in
     the I.R.C.  Only the penalties imposed on the Clinic and the Prossers under
     § 6662A are at issue here.

     4
       While most of the parties’ stipulation of facts involved Curcio’s record, the parties
     also stipulated in the Tax Court to factual matters related to the Prossers’ and the
     Clinic’s involvement in the Benistar Plan, as described below.



                                               11
 1   corporation5  and  family  medicine  practice  in  McGehee,  Arkansas. 

2    The  Clinic  enrolled  in  the  Benistar  Plan  in  May  2001  and  first

3    claimed a deduction for a contribution to the Plan on the tax return it

 4   filed  in  2002.    The  Clinic  then  made  a  $50,000  contribution  to  the

 5   Benistar  Plan  during  its  2004  tax  year  on  behalf  of  Dr.  Prosser,  and

 6   claimed  a  $45,833  deduction  for  that  contribution.6    Although  IRS

 7   Form  8886,  a  “Reportable  Transaction  Disclosure  Statement,”  was

 8   available  to  the  Clinic,  the  Clinic  did  not  file  any  document

 9   disclosing its involvement in the Benistar Plan with its tax return for

10   the  2004  tax  year.    The  Prossers  did  not  include  the  amount  of  the

11   Clinic’s  contribution  to  the  Benistar  Plan  on  Dr.  Prosser’s  behalf  as

12   income in their joint personal tax return, which they filed in 2005 for

13   the tax year ending December 31, 2004.

     5
       A C corporation is a separate legal entity for tax purposes, which is governed by
     subchapter C of the I.R.C. and functions as a conduit for attributing gains and
     losses to its owner.  See Sidell v. Comm’r, 225 F.3d 103, 105 (2d Cir. 2000).

     6
       We refer to the Clinic’s tax year ending March 31, 2005 as its 2004 tax year. 
     Only the contribution during the 2004 tax year is at issue here.  It is undisputed
     that the actual cost of term life insurance coverage for Dr. Prosser for that year
     was much less than the amount of the deduction taken by the Clinic.



                                             12
 1          On  March  21,  2008,  the  Commissioner  sent  Notices  of

2    Deficiency to the Clinic for deducting its contribution to the Benistar

 3   Plan during its 2004 tax year, and to the Prossers for failing to report

 4   the Clinic’s contribution as taxable income.  The Commissioner also

 5   imposed  accuracy‐related  penalties  against  Petitioners  under  I.R.C.

 6   § 6662A, which establishes a twenty‐percent penalty for “reportable

 7   transaction  understatement[s]”  attributable  to  a  “listed”  tax‐

 8   avoidance  transaction  or  a  transaction  “substantially  similar”

 9   thereto.  I.R.C. §§ 6662A(a), (b)(2)(A); 6707A(c)(2).  The penalty rate

10   is  increased  to  thirty  percent  under  §  6662A(c)  for  understatements

11   that  do  not  meet  the  disclosure  requirements  of  §  6664(d)(2)(A).7 

12   The  Commissioner  imposed  penalties  at  the  rate  of  twenty  percent

13   in  the  amount  of  $3,500  against  the  Prossers,  and  at  the  increased

     7
       Section 6664(d)(2)(A) was redesignated as § 6664(d)(3)(A) in 2010.  See Health
     Care and Education Reconciliation Act of 2010, Pub. L. No. 111‐152,
     § 1409(c)(2)(A), 124 Stat 1029, 1069.  Although it does not appear Congress
     updated § 6662A(c) to reflect the redesignation of § 6664(d)(2)(A) to
     § 6664(d)(3)(A), the redesignation was effective beginning March 30, 2010, well
     after the tax years at issue and the petitions were filed in this case. All
     subsequent citations to § 6664(d)(2)(A) in this opinion refer to § 6664(d)(2)(A) in
     effect prior to its 2010 redesignation.



                                              13
 1   rate of thirty percent in the amount of $4,812.47 against the Clinic.

 2                B. Procedural History

 3         On  June  25,  2008,  Petitioners  filed  petitions  in  the  Tax  Court

 4   for  redetermination  of  the  deficiencies  assessed  by  the

 5   Commissioner  in  connection  with  their  involvement  in  the  Benistar

 6   Plan.  Petitioners also challenged the Commissioner’s assessment of

 7   § 6662A accuracy‐related penalties against them.

 8         On the question of whether contributions to the Benistar Plan

 9   were  “ordinary  and  necessary”  business  expenses  eligible  for

10   deduction,  Petitioners  stipulated  that  they  would  be  bound  by  the

11   outcome  of  Curcio.    This  Court  in  Curcio  affirmed  the  Tax  Court’s

12   conclusion  that  contributions  to  the  Benistar  Plan  were  not

13   “ordinary  and  necessary”  business  expenses  within  the  meaning  of

14   the I.R.C.  Curcio, 689 F.3d at 225.  After the Curcio decision, the Tax

15   Court  in  these  proceedings  upheld  the  Commissioner’s

16   determinations  of  deficiency  and  imposition  of  I.R.C.  §  6662A




                                          14
 1   penalties against Petitioners.  The only issue appealed from the Tax

 2   Court’s  decision  was  whether  the  Commissioner  properly  imposed

 3   penalties  against  Petitioners  under  §  6662A  for  understatements

 4   attributable to a listed tax‐avoidance transaction.

 5          In  the  Tax  Court,  the  Commissioner  argued  that  the  Benistar

6    Plan  was  substantially  similar  to  the  tax‐avoidance  transaction

7    identified by the IRS in Notice 95‐34, which describes certain welfare

 8   benefit plans that improperly claim to satisfy the multiple‐employer

9    exemption  from  deduction  limits.    I.R.S.  Notice  95‐34,  1995‐1  C.B.

10   309.    Notice  95‐34  explains  which  plans  fail  to  qualify  for  the

11   exemption under I.R.C. § 419A(f)(6) and why contributions to these

12   plans  are  not  ordinary  and  necessary  business  expenses  eligible  for

13   deduction.  Id.

14          Relying  on  the  record  in  Curcio,  the  Tax  Court  issued  a

15   Memorandum  Opinion  finding  that  the  Benistar  Plan  “obtains

16   similar  types  of  tax  benefits  and  is  factually  similar  to  the  listed




                                           15
 1   transaction  in  Notice  95‐34.”    McGehee  Family  Clinic,  P.A.,  2010  WL

2    3583386, at *4.  The Tax Court explained that, like the arrangements

3    described  in  Notice  95‐34,  the  Benistar  Plan  “claimed  to  satisfy  the

4    requirements  for  the  10‐or‐more‐employers‐plan  exemption  under

 5   [§] 419A(f)(6) and offered life insurance.”  Id. at *4.  The “benefits of

 6   enrollment  listed  in  the  packet  sent  to  newly  enrolled  employers

 7   included  ‘virtually  unlimited  deductions.’”    Id.  at  *3.    The  life

 8   insurance  policies  administered  by  the  Plan  “required  large

 9   contributions  relative  to  the  cost  of  the  amount  of  term  insurance

10   that  would  be  required  to  provide  the  death  benefits  under  the

11   arrangement.”  Id. at *4.  Relatedly, the Plan “permit[ted] employers

12   to  make  contributions  larger  than  those  necessary  to  maintain  the

13   policy,”  and  “the  contribution  [was]  used  only  for  the  policy  to

14   which it [was] allocated.”  Id.

15          The  Tax  Court  also  explained  that  Benistar  Plan  participants

16   “had  the  right  to  receive  the  value  reflected  in  the  underlying




                                          16
1    insurance  policies  purchased  by  [the]  Benistar  Plan  despite  the  fact

 2   that  the  payment  of  benefits  by  [the]  Benistar  Plan  seemed  to  be

3    contingent upon an unanticipated event.”  Id.  There was “no reason

4    ever  to  forfeit  a  policy  to  the  plan”  and  the  evidence  showed  that

5    “most  participants  in  [the]  Benistar  Plan  and  their  beneficiaries

 6   receive  their  benefits  despite  the  alleged  contingency  of  those

 7   benefits on the occurrence of an unanticipated event.”  Id.  Although

 8   the Tax Court noted that the Benistar Plan did not reduce benefits if

 9   the  assets  derived  from  an  employer’s  contributions  were

10   insufficient  to  fund  the  benefits,  as  some  of  the  plans  described  in

11   Notice 95‐34 do, the Benistar Plan did “maintain separate accounting

12   of the assets attributable to contributions made by each subscribing

13   employer in an internal spreadsheet.”  Id.

14          Based  on  this  analysis,  the  Tax  Court  found  that  the  Benistar

15   Plan  was  expected  to  obtain  the  same  type  of  tax  benefits  as,  and

16   was factually similar to, the arrangements described in Notice 95‐34. 




                                           17
 1   Id.    Thus,  the  Tax  Court  concluded  that  the  Benistar  Plan  was

 2   “substantially  similar”  to  a  listed  tax‐avoidance  transaction  and

 3   upheld the Commissioner’s assessment of § 6662A penalties against

 4   Petitioners.    The  Tax  Court  also  concluded  that  the  Clinic  “did  not

 5   disclose  its  participation  in  [the]  Benistar  Plan  in  accordance  with

 6   [§]  6664(d)(2)(A),”  and  consequently  was  subject  to  the  increased

 7   thirty‐percent penalty rate under § 6662A(c).  Id. at *5.

 8          After  this  Court  issued  its  Curcio  decision,  the  Tax  Court

 9   entered an Order and Decision on September 3, 2013, upholding the

10   Commissioner’s  deficiency  determinations  and  assessment  of

11   penalties  against  Petitioners  based  on  its  Memorandum  Opinion. 

12   Petitioners  appealed  on  November  29,  2013,  and  the  appeals  were

13   consolidated on January 24, 2014.

14                                   DISCUSSION

15          I.     Standard of Review

16          This Court reviews the Tax Court’s “legal conclusions de novo




                                          18
1    and its factual findings for clear error.”  Callaway v. Comm’r, 231 F.3d

2    106,  115  (2d  Cir.  2000).    Mixed  questions  of  law  and  fact  “are

 3   reviewed  de  novo,  to  the  extent  that  the  alleged  error  is  in  the

 4   misunderstanding  of  a  legal  standard.”    Diebold  Found.,  Inc.  v.

 5   Comm’r, 736 F.3d 172, 183 (2d Cir. 2013); see I.R.C. § 7482(a)(1) (“The

 6   United States Courts of Appeals . . . shall . . . review the decisions of

7    the  Tax  Court  .  .  .  in  the  same  manner  and  to  the  same  extent  as

 8   decisions of the district courts in civil actions tried without a jury 

 9   . . . .”).

10            Whether the Benistar Plan is “substantially similar” to the tax‐

11   avoidance  transaction  identified  in  Notice  95‐34,  and  whether  the

12   Clinic  “adequately  disclosed”  the  relevant  facts  concerning  its

13   contribution  to  the  Benistar  Plan,  are  mixed  questions  of  law  and

14   fact.  They are questions of law to the extent this Court must review

15   the  Tax  Court’s  interpretation  of  the  legal  standard.    They  are

16   questions of fact to the extent this Court must review the Tax Court’s




                                           19
1   findings of historical fact.  Many of these facts are not in dispute as

2   the  parties  stipulated  to  various  aspects  of  Petitioners’  involvement

3   in  the  Benistar  Plan  and  to  Curcio’s  record  regarding  the  nature  of

4   the Benistar Plan.  Nevertheless, application of the facts to the legal

5   standard  in  this  case  involves  mixed  questions  of  law  and  fact,

6   which this Court reviews de novo.  Diebold Found., 736 F.3d at 183.




                                         20
 1          II.     Accuracy‐Related Penalties Under I.R.C. § 6662A

 2          I.R.C.  §  6662A  provides:  “If  a  taxpayer  has  a  reportable

 3   transaction  understatement  for  any  taxable  year,  there  shall  be

 4   added  to  the  tax  an  amount  equal  to  20  percent  of  the  amount  of

 5   such understatement.”  I.R.C. § 6662A(a).  A “reportable transaction

 6   understatement”  includes  any  understatement  attributable  to  a

 7   “listed”  transaction.    Id.  §  6662A(b)(2)(A).    A  listed  transaction,  in

 8   turn, is a transaction that “is the same as, or substantially similar to,

 9   a transaction specifically identified by the Secretary [of the Treasury]

10   as  a  tax  avoidance  transaction.”    Id.  §  6707A(c)(2).    Finally,  IRS

11   regulations  define  a  transaction  to  be  “substantially  similar  to”  a

12   listed tax‐avoidance transaction if it is “expected to obtain the same

13   or  similar  types  of  tax  consequences  and  .  .  .  is  either  factually

14   similar [to] or based on the same or similar tax strategy” as the listed

15   tax‐avoidance transaction.8  Treas. Reg. § 1.6011‐4(c)(4) (as amended

     8
       Petitioners do not challenge the IRS’s authority to promulgate a regulation
     interpreting the term “substantially similar to” as used in I.R.C. § 6707A(c)(2),
     nor do they argue that the IRS’s interpretation of the I.R.C. is not entitled to



                                              21
 1   in  2010);  see  Tax  Shelter  Regulations,  68  Fed.  Reg.  10,161,  10,167

 2   (Mar. 4, 2003).

 3          Thus, the question before us is whether the Benistar Plan was

 4   expected  to  obtain  similar  tax  consequences  as,  and  is  either

 5   factually  similar  to  or  based  on  a  similar  tax  strategy  as,  the  tax‐

 6   avoidance  arrangements  described  by  the  IRS  in  Notice  95‐34.    For

 7   the  reasons  set  forth  below,  we  hold  that  the  Benistar  Plan  is

 8   substantially similar to the  arrangements described in Notice 95‐34. 

 9   We therefore uphold the Commissioner’s accuracy‐related penalties

10   against Petitioners under § 6662A.

11                  A. The Tax‐Avoidance Transaction Identified in Notice 
12                     95‐34

13          The  IRS  published  Notice  95‐34  as  formal  guidance  in  1995

14   and  classified  the  arrangements  described  therein  as  “listed”  tax‐



     deference.  We simply note that “[b]ecause Congress has delegated to the
     Commissioner the power to promulgate ‘all needful rules and regulations for the
     enforcement of [the Internal Revenue Code],’ 26 U.S.C. § 7805(a), we must defer
     to his regulatory interpretations of the Code so long as they are reasonable.” 
     McNamee v. Dep’t of the Treasury, 488 F.3d 100, 106 (2d Cir. 2007) (quoting Cottage
     Sav. Ass’n v. Comm’r, 499 U.S. 554, 560‐61 (1991)).



                                             22
 1   avoidance transactions in 2000.9  See I.R.S. Notice  95‐34, 1995‐1 C.B.

2    309;  I.R.S.  Notice  2000‐15,  2000‐1  C.B.  826.    Notice  95‐34  describes

3    welfare  benefit  trusts  that  ostensibly  “provide  benefits  such  as  life

4    insurance,  disability,  and  severance  pay  benefits”  to  employees. 

 5   I.R.S. Notice 95‐34, 1995‐1 C.B. 309.  The trusts claim to be multiple‐

 6   employer  welfare  benefit  plans  that  qualify  for  I.R.C.  §  419A(f)(6)’s

 7   exemption  from  limits  on  the  amount  of  plan  contributions  eligible

 8   for  deduction.    Id.    However,  these  plans  “require  large  employer

 9   contributions  relative  to  the  cost  of  the  amount  of  term  insurance

10   that  would  be  required  to  provide  the  death  benefits  under  the

11   arrangement.”    Id.    The  plans  also  “often  maintain  separate

12   accounting  of  the  assets  attributable  to  the  contributions  made  by


     9
       The IRS originally published Notice 95‐34 after certain “Voluntary Employee
     Beneficiary Associations” plans came to its attention.  The IRS published Notice
     95‐34 to make clear that it did not consider these plans to comply with the tax
     code, and that deductions under such tax‐avoidance plans would be disallowed. 
     See generally Cetel v. Kirwan Fin. Grp., Inc., 460 F.3d 494, 502 (3d Cir. 2006).  It was
     not until 2004, however, that Congress created additional accuracy‐related
     penalties under § 6662A for improper deductions attributable to listed tax‐
     avoidance transactions, such as the transaction identified in Notice 95‐34.  See
     American Jobs Creation Act of 2004, Pub. L. No. 108‐357, 118 Stat. 1418 (2004).



                                               23
 1   each subscribing employer,” which “pursuant to formal or informal

 2   arrangements or practices . . . insulates the employer to a significant

 3   extent  from  the  experience  of  other  subscribing  employers.”    Id. 

 4   Although  “benefits  may  appear  to  be  contingent  on  the  occurrence

 5   of unanticipated future events, in reality, most participants and their

6    beneficiaries will receive their benefits” because trust administrators

7    can  “cash[]  in  or  withdraw[]  the  cash  value  of  the  insurance

8    policies.”  Id.

9           Notice 95‐34 concludes that these arrangements do not satisfy

10   the requirements for § 419A(f)(6)’s exemption “for any one of several

11   reasons,  including  the  following”:  (1)  the  arrangements  may  be

12   providing  deferred  compensation;  (2)  the  arrangements  may  be  a

13   collection  of  separate  plans  rather  than  a  single  multiple‐employer

14   plan; (3) the arrangements may be “experience rated” with respect to

15   individual  employers  because  the  trusts  maintain  separate

16   accounting,  and  employers  expect  that  their  contributions  will




                                         24
1    benefit  only  their  employees;  and  (4)  contributions  under  the

2    arrangements  may  represent  prepaid  expenses  that  are

3    nondeductible.  Id.

4                  B. The  Benistar  Plan’s  Substantial  Similarity  to  the
5                     Transaction Identified in Notice 95‐34

 6          As  mentioned,  we  base  our  substantial  similarity  analysis  on

 7   Curcio’s record, supplemented by the additional facts relevant to the

 8   Clinic  and  the  Prossers.    That  record  reflects  the  following  factual

 9   and  tax  strategy  similarities  between  the  Benistar  Plan  and  the

10   transaction identified in Notice 95‐34:

11          1.    The  Benistar  Plan  claimed  to  satisfy  the  requirements  for

12   the multiple‐employer exemption under I.R.C. § 419A(f)(6), and the

13   purported  benefits  of  enrollment  included  “Virtually  Unlimited

14   Deductions.”  See Curcio, 2010 WL 2134321, at *5.

15          2.    The  Benistar  Plan  offered  life  insurance  policies  that

16   allowed large contributions relative to the cost of the amount of term

17   insurance  required  to  provide  the  corresponding  death  benefits




                                          25
1    under the arrangement.  See id. at *21.

 2            3.  Benistar Plan participants acted as though they personally

 3   owned  the  underlying  policies,  and  the  Benistar  Plan  was  merely  a

 4   conduit to the policies rather than the actual insurer.  See id. at *18.  

 5            4.    The  Benistar  Plan  maintained  separate  accounting  of  each

 6   employer’s  assets  based  on  that  employer’s  contributions,  which

 7   helped  insulate  contributions  and  benefits  from  the  participation  of

 8   other subscribing employers.  See id.  Correspondingly, contributions

 9   were used only for the policies to which they were allocated.  See id.

10   at *5.

11            5.    Benistar  Plan  participants  had  the  right  to  receive—and

12   most  participants  did  in  fact  receive—the  value  reflected  in  the

13   underlying insurance policies with minimal expense by terminating

14   participation  in  the  Plan,  despite  payment  of  benefits  supposedly

15   being  contingent  upon  unanticipated  events.    See  id.  at  *13,  *20. 

16   Daniel  Carpenter,  the  creator  of  the  Benistar  Plan,  acknowledged




                                           26
1    that  there  was  no  reason  to  ever  forfeit  an  underlying  insurance

2    policy so long as Benistar Plan participants were willing to abide by

3    the Plan’s distribution policies.  See id. at *20.

4           Based  on  these  factual  similarities  and  the  common  tax‐

5    avoidance  strategy  of  allowing  (i)  large  tax‐free  contributions  far

 6   exceeding  the  cost  of  maintaining  the  underlying  insurance

 7   coverage, (ii) individual funding and control of the policies, and (iii)

 8   retrieval  of  the  policies  with  minimal  expense,  we  hold  that  the

 9   Benistar  Plan  is  substantially  similar  to  the  listed  tax‐avoidance

10   transaction  identified  in  Notice  95‐34.    The  Commissioner  therefore

11   properly  assessed  §  6662A  penalties  against  Petitioners  for

12   understatements  attributable  to  the  Clinic’s  Benistar  Plan

13   contribution.10    We  need  not  identify  whether  any  one  factor  in

     10
        As we have noted in prior decisions, one might also consider “whether some
     level of deference ought to be given to the Commissioner’s interpretation of the
     Treasury’s own regulations” in analyzing whether the Benistar Plan is
     substantially similar to the transaction identified in Notice 95‐34.  Robinson Knife
     Mfg. Co. v. Comm’r, 600 F.3d 121, 134 n.11 (2d Cir. 2010) (citing Auer v. Robbins,
     519 U.S. 452, 461 (1997)).  However, “we need not decide whether Auer deference
     applies here” because “the Commissioner has not argued Auer deference,” and
     “even if we were to apply Auer, we would not reach a different result.”  Id.



                                             27
 1   particular  is  necessary  for  determining  that  a  transaction  is

 2   substantially similar to a listed tax‐avoidance transaction.  Rather, it

 3   is  sufficient  under  the  I.R.C.  and  IRS  regulations  that  the  Benistar

 4   Plan replicates the primary mechanics of and shares a common tax‐

 5   avoidance strategy with the transaction identified in Notice 95‐34.

6           Petitioners principally argue that to be substantially similar to

7    a  listed  transaction,  the  Benistar  Plan  must  fail  to  satisfy

8    §  419A(f)(6)’s  exemption  requirements  for  all  four  of  the  reasons

9    explained in Notice 95‐34.  However, Notice 95‐34 provides that “[i]n

10   general,  these  arrangements  and  other  similar  arrangements  do  not

11   satisfy  the  requirements  of  the  [§]  419A(f)(6)  exemption  and  do  not

12   provide the tax deductions claimed by their promoters for any one of

13   several  reasons.”  I.R.S.  Notice  95‐34,  1995‐1  C.B.  309  (emphases

14   added).  By using “in general” and “for any one of several reasons,”

15   Notice 95‐34 clearly indicates it is not necessary that an arrangement

16   fail to satisfy § 419A(f)(6)’s exemption requirements for every one of




                                          28
1    the  reasons  provided.    Indeed,  Notice  95‐34  itself  identifies  a  fifth

 2   reason: contributions to such plans may not qualify as “ordinary and

 3   necessary business expenses of the taxpayer [under I.R.C. § 162(a)].” 

 4   Id.  That is the very reason contributions to the Benistar Plan are not

 5   deductible.  See Curcio, 689 F.3d at 226 (describing the Benistar Plan

6    as  “a  mechanism  by  which  [owners  of  participating  businesses]

7    could  divert  company  profits,  tax‐free,  to  themselves,  under  the

 8   guise  of  cash‐laden  insurance  policies”).    Nor  do  the  reasons

9    provided constitute an exhaustive list as to why plans like these do

10   not satisfy the requirements for § 419A(f)(6)’s exemption.

11          At any rate, the record shows that the Benistar Plan is, like the

12   transaction  described  in  Notice  95‐34  in  both  its  earlier  paragraphs

13   and in reason three, “experience rated” in that the Plan maintained,

14   “formally or informally, separate accounting for each employer and

15   the employers ha[d] reason to expect that, at least for the most part,

16   their  contributions  [would]  benefit  only  their  own  employees.” 




                                           29
 1   I.R.S.  Notice  95‐34,  1995‐1  C.B.  309.    The  record  establishes  that  the

 2   Benistar Plan maintained separate accounting for each participating

 3   employer,  and  that  contributions  were  used  only  for  the  policies  to

 4   which they were allocated.  Curcio, 2010 WL 2134321, at *5, *18.

 5          We  also  reject  Petitioners’  argument  that  the  substantial

 6   similarity analysis cannot rely on the paragraphs in Notice 95‐34 that

 7   precede  the  four  listed  “reasons”  contained  in  the  Notice. 

 8   Petitioners  describe  these  preceding  paragraphs  as  “introductory”

 9   and as a “preamble.”  However, Petitioners misrepresent the nature

10   of  these  paragraphs  and  their  relationship  to  the  “reasons”  that

11   follow  them.    These  paragraphs  describe  the  particular  factual

12   characteristics of the typical tax‐avoidance transaction considered by

13   Notice 95‐34  and  include a substantial description of their common

14   elements.  By describing the factual characteristics of these schemes,

15   these  paragraphs  are  especially  relevant  to  whether  a  plan  is

16   substantially similar to the arrangements identified in Notice 95‐34. 




                                            30
 1   The  “reasons”  that  follow  merely  explain  why  contributions  to  the

 2   plans  described  in  the  preceding  paragraphs  do  not  constitute

 3   “ordinary  and  necessary”  expenses  under  I.R.C.  §  162(a),  and  why

 4   the plans do not qualify as multiple‐employer welfare benefit trusts

 5   under § 419A(f)(6).

 6          I.     Increased Penalty Rate Under § 6662A(c)

 7          I.R.C. § 6662A generally imposes accuracy‐related penalties at

 8   a  rate  of  twenty  percent  of  the  amount  of  the  understatement

 9   attributable  to  the  listed  transaction.    I.R.C.  §  6662A(a).    However,

10   § 6662A increases the penalty rate to thirty percent when disclosure

11   requirements  under  §  6664(d)(2)(A)11  are  not  satisfied.    Id.

12   § 6662A(c).  Section 6664(d)(2)(A) requires “adequate[] disclosure” of

13   “the  relevant  facts  affecting  the  tax  treatment”  of  the  transaction  in

14   accordance  with  IRS  regulations.    Id.  §  6664(d)(2)(A).    These

15   disclosures are intended to provide the IRS with information needed


     11
       As discussed previously, § 6664(d)(2)(A) was redesignated as § 6664(d)(3)(A) in
     2010 after the tax years at issue in this case.



                                            31
1    to evaluate potentially abusive transactions.  See Modification of Tax

2    Shelter Rules III, 67 Fed. Reg. 41,324, 41,325 (June 18, 2002).

3           A  taxpayer  has  participated  in  a  listed  transaction  and  must

4    therefore  disclose  the  relevant  facts  affecting  the  tax  treatment  of

5    that  transaction  “if  the  taxpayer’s  tax  return  reflects  tax

 6   consequences  or  a  tax  strategy  described  in  the  [IRS’s]  published

7    guidance” or “if the taxpayer knows or has reason to know that the

 8   taxpayer’s  tax  benefits  are  derived  directly  or  indirectly  from  tax

 9   consequences  or  a  tax  strategy  described  in  published  guidance.” 

10   Treas.  Reg.  §  1.6011‐4(c)(3)(i)(A).    These  facts  must  be  disclosed  on

11   Form  8886,  a  “Reportable  Transaction  Disclosure  Statement.”    Id.

12   §  1.6011‐4(a),  (d).  The  information  provided  on  Form  8886  must

13   “describe  the  expected  tax  treatment  and  all  potential  tax  benefits

14   expected  to  result  from  the  transaction,  describe  any  tax  result

15   protection  .  .  .  with  respect  to  the  transaction,  and  identify  and

16   describe  the  transaction  in  sufficient  detail  for  the  IRS  to  be  able  to




                                             32
 1   understand  the  tax  structure  of  the  reportable  transaction.”    Id.

 2   § 1.6011‐4(d).

 3          The  Commissioner  determined  that  the  increased  thirty‐

 4   percent  penalty  under  §  6662A(c)  applied  to  the  Clinic  because  its

 5   understatement  was  attributable  to  a  listed  transaction,  and  the

 6   Clinic did not disclose the relevant facts affecting the Benistar Plan’s

 7   tax  treatment  on  Form  8886.    We  agree  with  the  Commissioner’s

 8   determination.  The parties stipulated that the Clinic did not disclose

 9   its  participation in, or the facts surrounding its participation in, the

10   Benistar  Plan  on  Form  8886  or  any  similar  document.    Thus,  the

11   Clinic  is  liable  for  the  increased  thirty‐percent  penalty  rate  under

12   § 6662A(c) for failing to make such disclosures.

13         II.    Fair Warning

14         Petitioners  also  argue  that  they  had  no  “fair  warning”  of

15   accuracy‐related  penalties  under  §  6662A  because  the  section  is

16   unclear and the application of § 6662A in the context of the Benistar




                                          33
 1   Plan is difficult to understand.  We disagree.

 2          Due  process  “requires  that  before  a[n]  .  .  .  administrative

 3   penalty  attaches,  an  individual  must  have  fair  warning  of  the

 4   conduct prohibited by the statute or the regulation that makes such a

 5   sanction possible.”  Cnty. of Suffolk v. First Am. Real Estate Solutions,

6    261  F.3d  179,  195  (2d  Cir.  2001).    In  the  context  of  administrative

 7   penalties  for  failure  to  pay  a  tax,  the  Due  Process  Clause’s  fair

 8   warning  requirement  “is  satisfied  through  the  notice  provided  by

 9   the statute that establishes the obligation to pay” the underlying tax. 

10   Id.;  cf.  United  States  v.  Mfrs.  Nat’l  Bank  of  Detroit,  363  U.S.  194,  200

11   (1960) (explaining that IRS “regulations gave the insured fair notice

12   of the likely tax consequences” of a taxable event).

13          Notice  95‐34  was  promulgated  in  June  1995,  see  I.R.S.  Notice

14   95‐34, 1995‐1 C.B. 309, and the transaction identified by Notice 95‐34

15   was  formally  classified  as  a  “listed”  tax‐avoidance  transaction  in

16   March  2000,  see  I.R.S.  Notice  2000‐15,  2000‐1  C.B.  826.    Penalties




                                              34
1    under § 6662A were enacted on October 22, 2004, and made effective

2    for tax years ending after that date.  See American Jobs Creation Act

3    of  2004,  Pub.  L.  No.  108‐357,  §  812(f),  118  Stat.  1418,  1580.    Section

4    6707A, which defines a listed transaction as one that is “substantially

 5   similar to” a tax‐avoidance transaction, was also enacted on October

 6   22, 2004.  See id. § 811, 118 Stat. at 1575.  The IRS regulation defining

 7   “substantially similar” as “factually similar [to] or based on the same

 8   or  similar  tax  strategy”  was  promulgated  on  March  4,  2003.    See

 9   Treas.  Reg.  §  1.6011‐4(c)(4)  (as  amended  in  2010);  Tax  Shelter

10   Regulations,  68  Fed.  Reg.  10,161,  10,167  (Mar.  4,  2003).    Disclosures

11   of listed transactions on Form 8886 were required beginning March

12   4, 2003, as well.  See Treas. Reg. § 1.6011‐4(d) (as amended in 2010);

13   Tax Shelter Regulations, 68 Fed. Reg. at 10,168.  Finally, the relevant

14   tax years in this case ended on December 31, 2004, for the Prossers,

15   and March 31, 2005, for the Clinic.

16          Because  the  relevant  statutes  and  regulations,  as  well  as




                                             35
1    Notice  95‐34,  were  all  in  effect  prior  to  the  end  of  the  tax  years  at

 2   issue,  we  hold  that  Petitioners  had  adequate  notice  of  accuracy‐

 3   related  penalties  under  §  6662A.    “The  principle  that  ignorance  of

 4   the law is no defense applies whether the law be a statute or a duly

5    promulgated  and  published  regulation.”    United  States  v.  Int’l

6    Minerals  &  Chem.  Corp.,  402  U.S.  558,  563  (1971).    To  the  extent

7    Petitioners attempt to rely on a legal opinion letter asserting that the

 8   Benistar  Plan  qualifies  as  a  proper  §  419A(f)(6)  multiple‐employer

 9   benefit fund, we explained in Curcio that the law firm’s letter “made

10   no guarantees as to the deductibility of Plan contributions.”  Curcio,

11   689 F.3d at 229.  Indeed, “the letters specifically warned” Petitioners

12   that Benistar Plan contributions may not be deductible.  Id.

13          While this Court has not previously held that the Benistar Plan

14   was “substantially similar” to a listed tax‐avoidance transaction, this

15   is  not  a  case  resolving  ambiguous  statutory  language.    None  of  the

16   relevant provisions in I.R.C. §§ 419, 419A, 6662A, 6664, or 6707A, or




                                             36
 1   Notice 95‐34 are unclear or difficult to apply.  When it is clear that a

 2   transaction  is  substantially  similar  to  a  listed  tax‐avoidance

 3   transaction  under  the  I.R.C.  and  IRS  regulations,  participants  have

 4   fair  warning  of  §  6662A  penalties  even  if  a  court  has  not  held  the

 5   transaction to be substantially similar to a listed transaction.

 6          III.   The Commissioner’s Burden of Proof

 7          Finally, Petitioners argue that for the reasons set forth in their

 8   brief,  the  Commissioner  failed  to  meet  his  burden  of  proof  to

 9   demonstrate  that  §  6662A  penalties  were  appropriate.    The  IRS  has

10   “the  burden  of  production  in  any  court  proceeding  with  respect  to

11   the liability of any individual for any [tax] penalty.”  I.R.C. § 7491(c). 

12   For  the  reasons  set  forth  in  this  opinion,  we  hold  that  the

13   Commissioner met his burden of proof.




                                           37
 1                                  CONCLUSION

 2         For  the  foregoing  reasons,  we  hold  that  the  Benistar  Plan  is

 3   substantially  similar  to  the  listed  tax‐avoidance  transaction

 4   identified  by  the  IRS  in  Notice  95‐34.    We  therefore  uphold  the

 5   Commissioner’s assessment of accuracy‐related penalties against the

 6   Prossers  and  the  Clinic  under  I.R.C.  §  6662A.    We  also  hold  that

 7   Petitioners  had  adequate  notice  of  the  potential  for  penalties  under

 8   § 6662A and that the increased penalty rate under § 6662A(c) applies

 9   to  the  Clinic.    Accordingly,  we  AFFIRM  the  decisions  of  the  Tax

10   Court.




                                          38